COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 U.S. Bank Trust, N.A., as Trustee for                              No. 08-20-00101-CV
 LSF8 Master Participation Trust,                 §
                                                                       Appeal from the
                   Appellant,                     §
                                                                 County Court at Law No. 7
 v.                                               §
                                                                  of El Paso County, Texas
                                                  §
 The Freedom Indeed Foundation, Inc.,                              (TC# 2017-CCV00586)
                                                  §
                   Appellee.
                                              §
                                            ORDER

       Counsel for Appellant Josh Spencer has filed a motion to withdraw as counsel in this

appeal. See Tex.R.App.P. 6.5. The motion does not comply with Tex.R.App.P. 6.5’s

requirements, specifically with the requirements that counsel state that (1) the party was notified

in writing of the right to object to the motion, Tex.R.App.P. 6.5(a)(4), and that (2) the motion

was either delivered to the party in person or mailed to the party at the party’s last known

address. Tex.R.App.P. 6.5(b).

       Therefore, we will deny the motion at this time without prejudice. Counsel may file a

compliant motion to withdraw, at which point the Court will consider whether to grant the

motion pursuant to any appropriate terms and conditions necessary.

       Further, given that any withdrawal by counsel would leave the Foundation unrepresented,


                                                -1-
and given that the Foundation may only be represented by a licensed attorney in proceedings

before this Court and that non-attorneys may not litigate on behalf of corporations in a pro se

posture, the Court will on its own motion ABATE this appeal for 45 DAYS to allow the

Foundation to resolve this issue of attorney representation, and to obtain new counsel if

necessary.

       IT IS SO ORDERED this 3rd day of September, 2020.

                                             PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                               -2-